DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/976,787, filed 2/14/2020. Accordingly, Claims 1-12 of the instant application are accorded an effective filing date of 2/14/2020. 
Claim Objections
Claim 2 is objected to because of the following informalities: it is suggested to define that each of the first and second inductive transmit and receiver coil circuits contain a transmit coil and receiver coil and then that the transmit coil surrounds the receiver coil (currently while Claim 1 sets forth the inductive transmit and receiver coil circuits, Claim 2 does not further define the constituent elements of those inductive transmit and receiver coil circuits before describing how those constituent elements within the inductive transmit and receiver coil circuits are interrelated).  Appropriate correction is required.
Claims 3 and 7 are objected to because of the following informalities: it is suggested to further define the “different sections” set forth in Claims 2/6 as the first and second sections within Claims 3/7 to clarify the relationship between the variously named sections.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: third and fourth inductive transmit and receiver coil circuits should be defined to correspond to the third and fourth sections.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: it is suggested to rewrite Claim 6 such that either the plurality of inductive transmit coil circuits or the plurality of inductive receiver coil circuits are positioned on different ones of the plurality of substrate sections (the claims currently read that the plurality of inductive transmit coil circuits and the plurality of inductive receiver coil circuits are positioned on different substrate sections relative to each other as opposed to the constituent elements within the plurality).  Appropriate correction is required.
Claims 9, 10 are objected to because of the following informalities: “the plurality of inductive transmit circuits” should read --the plurality of transmit coil circuits--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2010/0231206).
Re 9, Kobayashi discloses: an inductive position sensor comprising: 15a substrate (13); a plurality of inductive transmit coil circuits (31a, 31b, see paragraph [0034]) defined on the substrate; and a plurality of inductive receiver circuits (32a, 32b) defined on the substrate and at least partially surrounded by the plurality of inductive transmit circuits 20respectively (31a surrounds 32a and 31b surrounds 32b) for reducing a coupling factor (paragraph [0011] discloses preventing cross-talk between adjacent tracks which is understood to be describing preventing magnetic interference between adjacent coils/circuits, magnetic interference being the “coupling factor”) between the plurality of inductive transmit coil circuits.
Re 10, Kobayashi discloses: wherein the substrate includes a plurality of substrate sections (radial interior and radial exterior), the plurality of inductive transmit coil 25circuits and respective plurality of inductive receiver circuits at least partially surrounded by the plurality of inductive transmit circuits being located on the plurality of substrate sections respectively (31a/32a disposed on radial interior section, 31b/32b disposed on radial exterior section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2017/0210227) in view of Kobayashi (US 2010/0231206).
Re 1-2, 5-6, Chapman discloses: a vehicle pedal assembly comprising: 5a pedal housing (12); a rotatable pedal (20); a position sensor (60/72) [Claims 1, 5].
Chapman does not disclose: an inductive position sensor including: an inductive sensor target rotatable in response to the rotation of the pedal; 10a substrate positioned opposite the inductive sensor target; a first inductive transmit and receiver coil circuit defined on the substrate; and a second inductive transmit and receiver coil circuit defined and positioned on the substrate in a relationship relative to the first inductive 15transmit and receiver coil circuit which reduces a coupling factor between the first and second inductive transmit and receiver coil circuits [Claim 1]; wherein the first and second inductive transmit and receiver coil circuits are defined and positioned on different sections 20of the substrate in a relationship with the respective receiver coil circuits of the first and second transmit and receiver coil circuits at least partially surrounded by the respective transmit coil circuits of the first and second transmit and receiver coil circuits for reducing the coupling factor between the first and second transmit and receiver coil circuits [Claim 2]; an inductive position sensor including: an inductive target rotatable in response to the rotation of the pedal; a substrate positioned opposite the inductive target; a plurality of inductive transmit coil circuits defined on the 15substrate; and a plurality of inductive receiver coil circuits defined on the substrate and at least partially surrounded by the plurality of inductive transmit coil circuits respectively for reducing a coupling factor between the plurality of inductive transmit coil circuits [Claim 5]; wherein the substrate defines a plurality of substrate sections, the plurality of inductive transmit coil circuits and the plurality of inductive receiver coil circuits being positioned on different ones of the plurality of substrate sections [Claim 6].
Kobayashi teaches: an inductive position sensor including: an inductive sensor target (15) rotatable in response to the rotation; 10a substrate (13) positioned opposite the inductive sensor target; a first inductive transmit and receiver coil circuit (31a,32a) defined on the substrate; and a second inductive transmit and receiver coil circuit (31b,32b) defined and positioned on the substrate in a relationship relative to the first inductive 15transmit and receiver coil circuit which reduces a coupling factor between the first and second inductive transmit and receiver coil circuits (paragraph [0011] discloses preventing cross-talk between adjacent tracks which is understood to be describing preventing magnetic interference between adjacent coils/circuits) [Claim 1]; wherein the first and second inductive transmit and receiver coil circuits are defined and positioned on different sections (radially internal and external sections) 20of the substrate in a relationship with the respective receiver coil circuits of the first and second transmit and receiver coil circuits at least partially surrounded by the respective transmit coil circuits of the first and second transmit and receiver coil circuits for reducing the coupling factor between the first and second transmit and receiver coil circuits (31a surrounds 32a on radially interior section and 31b surrounds 32b on radially exterior section) [Claim 2]; an inductive position sensor including: an inductive target (15) rotatable in response to the rotation; a substrate (13) positioned opposite the inductive target; a plurality of inductive transmit coil circuits (31a,31b) defined on the 15substrate; and a plurality of inductive receiver coil circuits (32a,32b) defined on the substrate and at least partially surrounded by the plurality of inductive transmit coil circuits respectively (fig 3) for reducing a coupling factor between the plurality of inductive transmit coil circuits (paragraph [0011]) [Claim 5]; wherein the substrate defines a plurality of substrate sections, the plurality of inductive transmit coil circuits and the plurality of inductive receiver coil circuits being positioned on different ones of the plurality of substrate sections (31a/32a disposed on radially interior section while 31b,32b disposed on radially exterior section) [Claim 6]; for the purpose of providing a sensor that improves precision while preventing cross-talk between adjacent tracks (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Chapman with: an inductive position sensor including: an inductive sensor target rotatable in response to the rotation of the pedal; 10a substrate positioned opposite the inductive sensor target; a first inductive transmit and receiver coil circuit defined on the substrate; and a second inductive transmit and receiver coil circuit defined and positioned on the substrate in a relationship relative to the first inductive 15transmit and receiver coil circuit which reduces a coupling factor between the first and second inductive transmit and receiver coil circuits [Claim 1]; wherein the first and second inductive transmit and receiver coil circuits are defined and positioned on different sections 20of the substrate in a relationship with the respective receiver coil circuits of the first and second transmit and receiver coil circuits at least partially surrounded by the respective transmit coil circuits of the first and second transmit and receiver coil circuits for reducing the coupling factor between the first and second transmit and receiver coil circuits [Claim 2]; an inductive position sensor including: an inductive target rotatable in response to the rotation of the pedal; a substrate positioned opposite the inductive target; a plurality of inductive transmit coil circuits defined on the 15substrate; and a plurality of inductive receiver coil circuits defined on the substrate and at least partially surrounded by the plurality of inductive transmit coil circuits respectively for reducing a coupling factor between the plurality of inductive transmit coil circuits [Claim 5]; wherein the substrate defines a plurality of substrate sections, the plurality of inductive transmit coil circuits and the plurality of inductive receiver coil circuits being positioned on different ones of the plurality of substrate sections [Claim 6]; as taught by Kobayashi, for the purpose of providing a sensor that improves precision while preventing cross-talk between adjacent tracks.
Allowable Subject Matter
Claims 3-4, 7-8, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656